Citation Nr: 1512489	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  08-13 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for osteoarthritis of the right hip with hip contracture, to include whether it was appropriate to reduce the evaluation for this disability from 80 percent to 30 percent, effective as of September 1, 2007.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from April 1982 to May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the rating for the Veteran's right hip disability from 80 percent to 30 percent, effective as of September 1, 2007.  This claim was previously remanded by the Board in October 2011 for further evidentiary development.  

In June 2012, the Veteran provided testimony at a hearing before a Veterans Law Judge.  Since this hearing, this Judge is no longer employed by the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was previously afforded a hearing before a Veteran's Law Judge that is no longer employed by the Board.  In May 2014, the Veteran notified VA through his representative that he desired to be scheduled for a hearing before a Veterans Law Judge at his local RO.  As such, this claim must be remanded so that the Veteran can be scheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) (2014).  

In addition, the record fails to include the transcript from the Veteran's previous hearing of June 2012.  A copy of this transcript must also be associated with the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Associate a copy of the transcript of the Veteran's June 2012 hearing with the evidence of record.  

2.  Schedule the Veteran for a hearing before a Board Member at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




